                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                            WESTERN DIVISION

PIPER PARTRIDGE, Individually as                                             PLAINTIFFS
mother and next of kin to KEAGAN
SCHWEIKLE and
As Special Administratrix of the
ESTATE OF KEAGAN SCHWEIKLE;
DOMINIC SCHWEIKLE, Individually as father
and next of kin to KEAGAN SCHWEIKLE

v.                          CASE NO. 4:17-CV-00460 BSM

CITY OF BENTON, ARKANSAS;
KYLE ELLISON, Individually and as
Employee of City of Benton, Arkansas
KIRK LANE, Individually and as
Employee of City of Benton, Arkansas and
JOHN DOES 1-20, Individually and as
Employees of City of Benton, Arkansas                                      DEFENDANTS

                                         ORDER

       Consistent with the Eighth Circuit’s opinion [Doc. No. 35], the order and judgment

dismissing this case [Doc. Nos. 22, 23] are vacated. Plaintiffs’ familial-relationship claims

are dismissed. A revised scheduling order shall issue.

       IT IS SO ORDERED this 29th day of July 2019.



                                                   ________________________________
                                                   UNITED STATES DISTRICT JUDGE
